Title: Smith, Wright & Gray Account Book, 1764–1774
From: Franklin, Benjamin
To: Smith, Wright & Gray


[April 24, 1764]
In the spring of 1764 Franklin opened an account with the London banking firm of Smith, Wright & Gray; he kept it at least moderately active until the summer of 1774. A record of this account, separate from his other financial books and records, survives among his papers in the form of a comparatively small volume, of which 24 pages have been used. His deposits are entered on the left-hand pages, his withdrawals and drafts, and some other charges against the account, are listed on the right-hand pages. The earliest entry credits him with a bill of exchange for £1000 sterling received by the bankers on April 24, 1764; the last entry records a cash withdrawal of £21 on Aug. 24, 1774. Between these dates a balance was struck on six occasions. The first of these shows that he was overdrawn in June 1767 to the extent of £86, but all the other balances are in his favor, the amount reaching as high as £1283 7s. 6d. in July 1770. The last recorded withdrawal left 10s. 3d. still deposited to his credit. Comparison of this account book with his Memorandum Book, 1757–1776, for the period before he left Philadelphia in November 1764, and with the Journal and Ledger he maintained while on his second mission to England, shows that all but a very few transactions found in the Smith, Wright & Gray account are also entered in one form or another in those more generalized records. When the annotation of documents belonging to the period covered requires reference to this record it will be cited as Smith, Wright & Gray Account Book, 1764–1774.
